Name: Council Regulation (EC) NoÃ 817/2006 of 29 May 2006 renewing the restrictive measures in respect of Burma/Myanmar and repealing Regulation (EC) NoÃ 798/2004
 Type: Regulation
 Subject Matter: defence;  rights and freedoms;  European construction;  cooperation policy;  international affairs;  Asia and Oceania
 Date Published: nan

 2.6.2006 EN Official Journal of the European Union L 148/1 COUNCIL REGULATION (EC) No 817/2006 of 29 May 2006 renewing the restrictive measures in respect of Burma/Myanmar and repealing Regulation (EC) No 798/2004 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 60 and 301 thereof, Having regard to Council Common Position 2006/318/CFSP of 27 April 2006 renewing restrictive measures in respect of Burma/Myanmar (1), Having regard to the proposal from the Commission, Whereas: (1) On 28 October 1996, the Council, concerned at the absence of progress towards democratisation and at the continuing violation of human rights in Burma/Myanmar, imposed certain restrictive measures against Burma/Myanmar by Common Position 1996/635/CFSP (2). These measures were subsequently extended and amended by Common Position 2000/346/CFSP (3), repealed by Common Position 2003/297/CFSP (4), and then renewed by Common Position 2004/423/CFSP (5), reinforced by Common Position 2004/730/CFSP (6), amended by Common Position 2005/149/CFSP (7) and extended and amended by Common Position 2005/340/CFSP (8). Some of the restrictive measures imposed against Burma/Myanmar were implemented at Community level by Council Regulation (EC) No 798/2004 of 26 April 2004 renewing the restrictive measures in respect of Burma/Myanmar and repealing Regulation (EC) No 1081/2000 (9). (2) In view of the current political situation in Burma/Myanmar, as witnessed by:  the failure of the military authorities to enter into substantive discussions with the democratic movement concerning a process leading to national reconciliation, respect for human rights and democracy,  the failure to allow a genuine and open National Convention,  the continuing detention of Daw Aung San Suu Kyi, other members of the National League for Democracy (NLD) and other political detainees,  the continued harassment of the NLD and other organised political movements,  the continuing serious violations of human rights, including the failure to take action to eradicate the use of forced labour in accordance with the recommendations of the International Labour Organisation's High-Level Team report of 2001 and recommendations and proposals of subsequent ILO missions; and  recent developments such as increasing restrictions on the operation of international organisations and non-governmental organisations, Common Position 2006/318/CFSP provides for the maintenance of the restrictive measures against the military regime in Burma/Myanmar, those who benefit most from its misrule and those who actively frustrate the process of national reconciliation, respect for human rights and democracy. (3) The restrictive measures provided for by Common Position 2006/318/CFSP include a ban on technical assistance, financing and financial assistance related to military activities, a ban on the export of equipment which might be used for internal repression, the freezing of funds and economic resources of members of the Government of Burma/Myanmar and of any natural or legal persons, entities or bodies associated with them, and a prohibition on making financial loans or credits available to, and on acquiring or extending a participation in, Burmese state-owned enterprises. (4) These measures fall within the scope of the Treaty and, therefore, notably with a view to ensuring their uniform application by economic operators in all Member States, Community legislation is necessary to implement them as far as the Community is concerned. (5) For the sake of clarity, a new text containing all the relevant provisions as amended should be adopted, replacing Regulation (EC) No 798/2004, which should be repealed. (6) This Regulation should enter into force on the day of its publication so as to ensure that the measures provided for in it are effective, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of this Regulation, the following definitions shall apply: 1. technical assistance means any technical support related to repairs, development, manufacture, assembly, testing, maintenance, or any other technical service, and may take forms such as instruction, advice, training, transmission of working knowledge or skills or consulting services; technical assistance shall include verbal forms of assistance; 2. funds means financial assets and benefits of every kind, including but not limited to: (a) cash, cheques, claims on money, drafts, money orders and other payment instruments; (b) deposits with financial institutions or other entities, balances on accounts, debts and debt obligations; (c) publicly and privately traded securities and debt instruments, including stocks and shares, certificates representing securities, bonds, notes, warrants, debentures and derivatives contracts; (d) interest, dividends or other income on or value accruing from or generated by assets; (e) credit, right of set-off, guarantees, performance bonds or other financial commitments; (f) letters of credit, bills of lading, bills of sale; (g) documents evidencing an interest in funds or financial resources; 3. freezing of funds means preventing any move, transfer, alteration, use of, access to, or dealing with funds in any way that would result in any change in their volume, amount, location, ownership, possession, character, destination or other change that would enable the funds to be used, including portfolio management; 4. economic resources means assets of every kind, whether tangible or intangible, movable or immovable, which are not funds but may be used to obtain funds, goods or services; 5. freezing of economic resources means preventing their use to obtain funds, goods or services in any way, including, but not limited to, by selling, hiring or mortgaging them; 6. territory of the Community means the territories of the Member States to which the Treaty is applicable, under the conditions laid down in the Treaty. Article 2 It shall be prohibited: (a) to provide technical assistance related to military activities and to the provision, manufacture, maintenance and use of arms and related materiel of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment, and spare parts for the aforementioned, directly or indirectly to any natural or legal person, entity or body in, or for use in Burma/Myanmar; (b) to provide financing or financial assistance related to military activities, including in particular grants, loans and export credit insurance for any sale, supply, transfer or export of arms and related materiel, directly or indirectly to any person, entity or body in, or for use in Burma/Myanmar; (c) to participate, knowingly and intentionally, in activities the object or effect of which is to circumvent the prohibitions referred to in points (a) or (b). Article 3 It shall be prohibited: (a) to sell, supply, transfer or export, directly or indirectly, equipment which might be used for internal repression as listed in Annex I, whether or not originating in the Community, to any natural or legal person, entity or body in, or for use in Burma/Myanmar; (b) to provide technical assistance related to the equipment referred to in point (a), directly or indirectly to any natural or legal person, entity or body in, or for use in Burma/Myanmar; (c) to provide financing or financial assistance related to the equipment referred to at point (a), directly or indirectly to any natural or legal person, entity or body in, or for use in Burma/Myanmar; (d) to participate, knowingly and intentionally, in activities the object or effect of which is to circumvent the prohibitions referred to in points (a), (b) or (c). Article 4 1. By way of derogation from Articles 2 and 3, the competent authorities of Member States as listed in Annex II may authorise, under such conditions as they deem appropriate: (a) the provision of financing and financial assistance and technical assistance related to: (i) non-lethal military equipment intended solely for humanitarian or protective use, or for institution-building programmes of the United Nations, the European Union and the Community; (ii) material intended for European Union and United Nations crisis-management operations; (b) the sale, supply, transfer or export of equipment which might be used for internal repression, intended solely for humanitarian or protective use, or for institution-building programmes of the United Nations, the European Union and the Community, or for European Union and United Nations crisis-management operations; (c) the sale, supply, transfer or export of de-mining equipment and material for use in de-mining operations; (d) the provision of financing and financial assistance related to equipment or to programmes and operations as referred to in points (b) and (c); (e) the provision of technical assistance related to equipment or to programmes and operations as referred to in points (b) and (c). 2. Authorisations referred to in paragraph 1 may be granted only prior to the activity for which they are requested. Article 5 Articles 2 and 3 shall not apply to protective clothing, including flak jackets and military helmets, temporarily exported to Burma/Myanmar by United Nations personnel, personnel of the European Union, the Community or its Member States, representatives of the media and humanitarian and development workers and associated personnel for their personal use only. Article 6 1. All funds and economic resources belonging to, owned, held or controlled by the individual members of the Government of Burma/Myanmar and to the natural or legal persons, entities or bodies associated with them as listed in Annex III shall be frozen. 2. No funds or economic resources shall be made available, directly or indirectly, to or for the benefit of natural or legal persons, entities or bodies listed in Annex III. 3. The participation, knowingly and intentionally, in activities the object or effect of which is, directly or indirectly, to promote the transactions referred to at paragraphs 1 and 2 shall be prohibited. Article 7 1. The competent authority of a Member States as listed in Annex II may authorise the release of certain frozen funds or economic resources or the making available of certain funds or economic resources, under such conditions as it deems appropriate, after having determined that the funds or economic resources concerned are: (a) necessary to satisfy the basic needs of persons listed in Annex III and their dependent family members, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for payment of reasonable professional fees and reimbursement of incurred expenses associated with the provision of legal services; (c) intended exclusively for payment of fees or service charges for routine holding or maintenance of frozen funds or economic resources; (d) necessary for extraordinary expenses, provided that the relevant competent authority has notified all other competent authorities and the Commission, of the grounds on which it considers that a specific authorisation should be granted, at least two weeks before the authorisation. The relevant competent authority shall inform the competent authorities of the other Member States and the Commission of any authorisation granted under this paragraph. 2. Article 6(2) shall not apply to the addition to frozen accounts of: (i) interest or other earnings on those accounts; or (ii) payments due under contracts, agreements or obligations that were concluded or arose before the date on which those accounts became subject to the provisions of Regulation (EC) No 1081/2000, Regulation (EC) No 798/2004 or this Regulation, whichever is the earlier, provided that any such interest, other earnings and payments continue to be subject to Article 6(1). Article 8 1. Without prejudice to the applicable rules concerning reporting, confidentiality and professional secrecy, natural and legal persons, entities and bodies shall: (a) supply immediately the competent authorities of the Member States listed in Annex II where they are resident or located with any information which would facilitate compliance with this Regulation, such as accounts and amounts frozen in accordance with Article 6, and shall forward such information, directly or through these competent authorities, to the Commission; (b) cooperate with the competent authorities listed in Annex II in any verification of this information. 2. Any additional information directly received by the Commission shall be made available to the competent authorities of the Member State concerned. 3. Any information provided or received in accordance with this Article shall be used only for the purposes for which it was provided or received. Article 9 1. The following shall be prohibited: (a) the granting of any financial loan or credit to Burmese state-owned enterprises as listed in Annex IV, or the acquisition of bonds, certificates of deposit, warrants or debentures, issued by these enterprises; (b) the acquisition or extension of a participation in Burmese state-owned enterprises as listed in Annex IV, including the acquisition in full of such enterprises and the acquisition of shares and securities of a participating nature. 2. The participation, knowingly and intentionally, in activities, the object or effect of which is, directly or indirectly, to circumvent the provisions of paragraph 1 shall be prohibited. 3. Paragraph 1 shall be without prejudice to the execution of trade contracts for the supply of goods or services on usual commercial payment conditions and the usual supplementary agreements in connection with the execution of these contracts such as export credit insurances. 4. Provisions of paragraph 1(a) shall be without prejudice to the execution of an obligation arising from contracts or agreements concluded before 25 October 2004. 5. The prohibition in paragraph 1(b) shall not prevent the extension of a participation in Burmese State-owned enterprises as listed in Annex IV, if such extension is compulsory under an agreement concluded with the Burmese State-owned enterprise concerned before 25 October 2004. The relevant competent authority, as listed in Annex II, and the Commission shall be informed before any such transaction takes place. The Commission shall inform the competent authorities of the other Member States. Article 10 The freezing of funds and economic resources or the refusal to make funds or economic resources available, carried out in good faith on the basis that such action is in accordance with this Regulation, shall not give rise to liability of any kind on the part of the natural or legal person or entity implementing it, or its directors or employees, unless it is proved that the funds and economic resources were frozen as result of negligence. Article 11 The Commission and Member States shall immediately inform each other of the measures taken under this Regulation and shall supply each other with any other relevant information at their disposal in connection with this Regulation, in particular information in respect of violation and enforcement problems and judgements handed down by national courts. Article 12 The Commission shall be empowered to: (a) amend Annex II on the basis of information supplied by Member States; (b) amend Annexes III and IV on the basis of decisions taken in respect of the Annexes I and II to Common Position 2006/318/CFSP. Article 13 1. Member States shall lay down the rules on penalties applicable to infringements of the provisions of this Regulation and shall take all measures necessary to ensure that they are implemented. The penalties provided for must be effective, proportionate and dissuasive. 2. Member States shall notify the Commission of those rules without delay after the entry into force of this Regulation and shall notify it of any subsequent amendment. Article 14 This Regulation shall apply: (a) within the territory of the Community, including its airspace; (b) on board any aircraft or any vessel under the jurisdiction of a Member State; (c) to any person inside or outside the territory of the Community who is a national of a Member State; (d) to any legal person, entity or body which is incorporated or constituted under the law of a Member State; (e) to any legal person, entity or body in respect of any business done in whole or in part within the Community. Article 15 Regulation (EC) No 798/2004 is hereby repealed. Article 16 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 May 2006. For the Council The President M. BARTENSTEIN (1) OJ L 116, 29.4.2006, p. 77. (2) OJ L 287, 8.11.1996, p. 1. (3) OJ L 122, 24.5.2000, p. 1. (4) OJ L 106, 29.4.2003, p. 36. Common Position as last amended by Decision 2003/907/CFSP (OJ L 340, 24.12.2003, p. 81). (5) OJ L 125, 28.4.2004, p. 61. Common Position as last amended by Common Position 2005/340/CFSP (OJ L 108, 29.4.2005, p. 88). (6) OJ L 323, 26.10.2004, p. 17. (7) OJ L 49, 22.2.2005, p. 37. (8) OJ L 108, 29.4.2005, p. 88. (9) OJ L 125, 28.4.2004, p. 4. Regulation as last amended by Commission Regulation (EC) No 1263/2005 (OJ L 201, 2.8.2005, p. 25). ANNEX I List of equipment which might be used for internal repression as referred to in Article 3 The list below does not comprise the articles that have been specially designed or modified for military use. 1. Helmets providing ballistic protection, anti-riot helmets, anti-riot shields and ballistic shields and specially designed components therefor. 2. Specially designed fingerprint equipment. 3. Power controlled searchlights. 4. Construction equipment provided with ballistic protection. 5. Hunting knives. 6. Specially designed production equipment to make shotguns. 7. Ammunition hand-loading equipment. 8. Communications intercept devices. 9. Solid-state optical detectors. 10. Image-intensifier tubes. 11. Telescopic weapon sights. 12. Smooth-bore weapons and related ammunition, other than those specially designed for military use, and specially designed components therefor; except:  signal pistols,  air- and cartridge-powered guns designed as industrial tools or humane animal stunners. 13. Simulators for training in the use of firearms and specially designed or modified components and accessories therefor. 14. Bombs and grenades, other than those specially designed for military use, and specially designed components therefor. 15. Body armour, other than those manufactured to military standards or specifications, and specially designed components therefor. 16. All-wheel-drive utility vehicles capable of off-road use that have been manufactured or fitted with ballistic protection, and profiled armour for such vehicles. 17. Water cannon and specially designed or modified components therefor. 18. Vehicles equipped with a water cannon. 19. Vehicles specially designed or modified to be electrified to repel boarders and components therefor specially designed or modified for that purpose. 20. Acoustic devices represented by the manufacturer or supplier as suitable for riot-control purposes, and specially designed components therefor. 21. Leg-irons, gang-chains, shackles and electric-shock belts, specially designed for restraining human beings; except:  handcuffs for which the maximum overall dimension including chain does not exceed 240 mm when locked. 22. Portable devices designed or modified for the purpose of riot control or self-protection by the administration of an incapacitating substance (such as tear gas or pepper sprays), and specially designed components therefor. 23. Portable devices designed or modified for the purpose of riot control or self-protection by the administration of an electric shock (including electric-shock batons, electric-shock shields, stun guns and electric-shock dart guns (tasers)) and components therefor specially designed or modified for that purpose. 24. Electronic equipment capable of detecting concealed explosives and specially designed components therefor; except:  TV or X-ray inspection equipment. 25. Electronic jamming equipment specially designed to prevent the detonation by radio remote control of improvised devices and specially designed components therefor. 26. Equipment and devices specially designed to initiate explosions by electrical or non-electrical means, including firing sets, detonators, igniters, boosters and detonating cord, and specially designed components therefor; except:  those specially designed for a specific commercial use consisting of the actuation or operation by explosive means of other equipment or devices the function of which is not the creation of explosions (e.g. car air-bag inflators, electric-surge arresters or fire sprinkler actuators). 27. Equipment and devices designed for explosive ordnance disposal; except:  bomb blankets,  containers designed for folding objects known to be, or suspected of being improvised explosive devices. 28. Night vision and thermal imaging equipment and image intensifier tubes or solid-state sensors therefor. 29. Linear cutting explosive charges. 30. Explosives and related substances as follows:  amatol,  nitrocellulose (containing more than 12,5 % nitrogen),  nitroglycol,  pentaerythritol tetranitrate (PETN),  picryl chloride,  tinitorphenylmethylnitramine (tetryl),  2,4,6-trinitrotoluene (TNT). 31. Software specially designed and technology required for all listed items. ANNEX II List of competent authorities referred to in Articles 4, 7, 8, 9 and 12 BELGIUM Concerning freezing of funds, financing and financial assistance: Service Public FÃ ©dÃ ©ral des Finances Administration de la TrÃ ©sorerie 30 Avenue des Arts B-1040 Bruxelles Fax (32-2) 233 74 65 E-mail: Quesfinvragen.tf@minfin.fed.be Federale Overheidsdienst FinanciÃ «n Administratie van de Thesaurie Kunstlaan 30 B-1040 Brussel Fax (32-2) 233 74 65 E-mail: Quesfinvragen.tf@minfin.fed.be Concerning goods, technical assistance and other services: Federal Authority in charge of sales, purchases and technical assistance by Belgian defence forces and security services, and of financial and technical services in relation to the production or delivery of weapons and military and paramilitary equipment: Service Public FÃ ©dÃ ©ral Ã conomie, P.M.E., Classes Moyennes & Ã nergie Direction gÃ ©nÃ ©rale du Potentiel Ã ©conomique Service Licences Rue de Louvain 44 1er Ã ©tage B-1000 Bruxelles Tel. (32-2) 548 62 11 Fax (32-2) 548 65 70 Federale Overheidsdienst Economie, K.M.O., Middenstand & Energie Algemene Directie van het Economisch Potentieel Dienst vergunningen Leuvenseweg 44 1ste verdieping B-1000 Brussel Tel. (32-2) 548 62 11 Fax (32-2) 548 65 70 Regional Authorities in charge of other export, import and transit licences for weapons, military and paramilitary equipment: Brussels Hoofdstedelijk Gewest/RÃ ©gion de Bruxelles-Capitale: Directie Externe Betrekkingen/Direction des Relations extÃ ©rieures City Center Kruidtuinlaan/Boulevard du Jardin Botanique 20 1035 Brussel/Bruxelles Tel. (32-2) 800 37 59 (CÃ ©dric Bellemans) Fax (32-2) 800 38 20 E-mail: cbellemans@mrbc.irisnet.be RÃ ©gion wallonne: Direction GÃ ©nÃ ©rale Ã conomie et Emploi Dir Gestion des Licences, chaussÃ ©e de Louvain 14, 5000 Namur Tel. 081/649751 Fax 081/649760 E-mail: m.moreels@mrw.wallonie.be Vlaams Gewest: Administratie Buitenlands Beleid Cel Wapenexport Boudewijnlaan 30 B-1000 Brussel Tel. (32-2) 553 59 28 Fax (32-2) 553 60 37 E-mail: wapenexport@vlaanderen.be CZECH REPUBLIC Ministerstvo prÃ ¯myslu a obchodu LicenÃ nÃ ­ sprÃ ¡va Na FrantiÃ ¡ku 32 110 15 Praha 1 Tel. +420 22406 2720 Fax +420 22422 1811 Ministerstvo financÃ ­ FinanÃ nÃ ­ analytickÃ ½ Ã ºtvar P.O. Box 675 JindÃ iÃ ¡skÃ ¡ 14 111 21 Praha 1 Tel. + 420 25704 4501 Fax + 420 25704 4502 DENMARK Erhvervs- og Boligstyrelsen Dahlerups Pakhus Langelinie AllÃ © 17 DK-2100 KÃ ¸benhavn Ã Tel. (45) 35 46 60 00 Fax (45) 35 46 60 01 Udenrigsministeriet Asiatisk Plads 2 DK-1448 KÃ ¸benhavn K Tel. (45) 33 92 00 00 Fax (45) 32 54 05 33 Justitsministeriet Slotsholmsgade 10 DK-1216 KÃ ¸benhavn K Tel. (45) 33 92 33 40 Fax (45) 33 93 35 10 GERMANY Concerning freezing of funds, financing and financial assistance: Deutsche Bundesbank Servicezentrum Finanzsanktionen Postfach D-80281 MÃ ¼nchen Tel. (49-89) 2889 3800 Fax (49-89) 350163 3800 Concerning goods, technical assistance and other services: Bundesamt fÃ ¼r Wirtschafts- und Ausfuhrkontrolle (BAFA) Frankfurter StraÃ e 29 35 D-65760 Eschborn Tel. (49-61) 96 908-0 Fax (49-61) 96 908-800 ESTONIA Eesti VÃ ¤lisministeerium Islandi vÃ ¤ljak 1 15049 Tallinn Tel. +372 6 317 100 Fax +372 6 317 199 Finantsinspektsioon Sakala 4 15030 Tallinn Tel. +372 6680500 Fax +372 6680501 GREECE A. Freezing of Assets Ministry of Economy and Finance General Directory of Economic Policy Address: 5 Nikis Str., 101 80 Athens, Greece Tel. + 30 210 3332786 Fax + 30 210 3332810 Ã . Ã Ã Ã £Ã Ã Ã ¥Ã £Ã  Ã Ã Ã ¦Ã Ã Ã ÃÃ ©Ã  Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã /Ã ½Ã Ã · Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ ®Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã  Ã /Ã ½Ã Ã ·: Ã Ã ¯Ã ºÃ ·Ã  5, Ã ÃÃ Ã Ã  101 80 Ã ¤Ã ·Ã ». + 30 210 3332786 Ã ¦Ã ±Ã ¾ + 30 210 3332810 B. Import  Export restrictions Ministry of Economy and Finance General Directorate for Policy Planning and Management Address Kornaroy Str., GR-105 63 Athens Tel. + 30 210 3286401-3 Fax + 30 210 3286404 Ã . Ã Ã Ã ¡ÃÃ Ã ¡ÃÃ £Ã Ã Ã Ã ÃÃ £Ã Ã Ã ©Ã Ã ©Ã   Ã Ã Ã Ã Ã ©Ã Ã ©Ã  Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã /Ã ½Ã Ã ·(49-61) Ã £Ã Ã µÃ ´Ã ¹Ã ±Ã Ã ¼Ã ¿Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ±Ã Ã µÃ ¯Ã Ã ¹Ã Ã ·Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã  Ã /Ã ½Ã Ã ·: Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1, Ã ¤.Ã . 105 63 Ã Ã ¸Ã ®Ã ½Ã ±  Ã Ã »Ã »Ã ¬Ã  Ã ¤Ã ·Ã ». + 30 210 3286401-3 Ã ¦Ã ±Ã ¾ + 30 210 3286404 SPAIN Ministerio de Industria, Comercio y Turismo SecretarÃ ­a General de Comercio Exterior Paseo de la Castellana, 162 E-28046 Madrid Tel. (34) 913 49 38 60 Fax (34) 914 57 28 63 Ministerio de EconomÃ ­a y Hacienda DirecciÃ ³n General del Tesoro y PolÃ ­tica Financiera SubdirecciÃ ³n General de InspecciÃ ³n y Control De Movimientos de Capitales Paseo del Prado, 6 E-28014 Madrid Tel. (34) 91 209 95 11 Fax (34) 91 209 96 56 FRANCE MinistÃ ¨re de l'Ã ©conomie, des finances et de l'industrie Direction gÃ ©nÃ ©rale des douanes et des droits indirects Cellule embargo  Bureau E2 Tel. (33) 1 44 74 48 93 Fax (33) 1 44 74 48 97 MinistÃ ¨re de l'Ã ©conomie, des finances et de l'industrie Direction du TrÃ ©sor et de la politique Ã ©conomique Service des affaires multilatÃ ©rales et de dÃ ©veloppement Sous-direction Multicom 139, rue du Bercy 75572 Paris Cedex 12 Tel. (33) 1 44 87 72 85 Fax (33) 1 53 18 96 55 MinistÃ ¨re des Affaires Ã ©trangÃ ¨res Direction de la coopÃ ©ration europÃ ©enne Sous-direction des relations extÃ ©rieures de la CommunautÃ © Tel. (33) 1 43 17 44 52 Fax (33) 1 43 17 56 95 Direction gÃ ©nÃ ©rale des affaires politiques et de sÃ ©curitÃ © Service de la Politique Ã trangÃ ¨re et de SÃ ©curitÃ © Commune Tel. (33) 1 43 17 45 16 Fax (33) 1 43 17 45 84 IRELAND Central Bank of Ireland Financial Markets Department PO Box 559 Dame Street Dublin 2 Tel. (353) 1 671 66 66 Fax (353) 1 671 65 61 Department of Foreign Affairs Bilateral Economic Relations Division 80 St. Stephen's Green Dublin 2 Tel. (353) 1 408 21 53 Fax (353) 1 408 20 03 Department of Enterprise, Trade and Employment Export Licensing Unit Block C Earlsfort Centre Lower Hatch St. Dublin 2 Tel. (353) 1 631 25 34 Fax (353) 1 631 25 62 ITALY Ministero degli Affari Esteri Piazzale della Farnesina, 1 I-00194 Roma D.G.A.U.  Ufficio II Tel. (39) 06 3691 3820 Fax (39) 06 3691 5161 U.A.M.A. Tel. (39) 06 3691 3605 Fax (39) 06 3691 8815 Ministero dell'Economia e delle Finanze Dipartimento del Tesoro Comitato di Sicurezza Finanziaria Via XX Settembre, 97 I-00187 Roma Tel. (39) 06 4761 3942 Fax (39) 06 4761 3032 Ministero delle AttivitÃ Produttive Direzione Generale Politica Commerciale Viale Boston, 35 I-00144 Roma Tel. (39) 06 59931 Fax (39) 06 5964 7531 CYPRUS Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ Ã ½ Ã Ã µÃ Ã . Ã Ã Ã ¿Ã µÃ ´Ã Ã ¹Ã ºÃ ¿Ã  Ã Ã µÃ ³Ã ¬Ã Ã ¿Ã 1447 Ã Ã µÃ Ã ºÃ Ã Ã ¯Ã ± Ã ¤Ã ·Ã »: +357-22-300600 Ã ¦Ã ±Ã ¾: +357-22-661881 Ministry of Foreign Affairs Presidential Palace Avenue 1447 Nicosia Tel. +357-22-300600 Fax +357-22-661881 LATVIA Latvijas Republikas Ãrlietu ministrija BrÃ «vÃ «bas iela 36 RÃ «ga, LV 1395 Tel. (371) 7016201 Fax (371) 7828121 NoziedzÃ «gi iegÃ «to lÃ «dzekÃ ¼u legalizÃ cijas novÃ rÃ ¡anas dienests Kalpaka bulvÃ rÃ « 6, RÃ «gÃ , LV 1081 Tel. + 7044 431 Fax + 7044 549 LITHUANIA Saugumo policijos departamentas UÃ ¾sienio reikalÃ ³ ministerija J.Tumo-VaiÃ ¾ganto 2 LT-01511 Vilnius Tel. +370 5 236 25 16 Fax +370 5 231 30 90 LUXEMBOURG MinistÃ ¨re des Affaires Ã trangÃ ¨res Direction des relations Ã ©conomiques internationales 6, rue de la CongrÃ ©gation L-1352 Luxembourg Tel. (352) 478 23 46 Fax (352) 22 20 48 MinistÃ ¨re des Finances 3, rue de la CongrÃ ©gation L-1352 Luxembourg Tel. (352) 478-2712 Fax (352) 47 52 41 HUNGARY Article 4 Ministry of Economic Affairs and Transport  Hungarian Trade Licencing Office Margit krt. 85. H-1024 Budapest Hungary Postbox: 1537 Pf.: 345 Tel. +36-1-336-7300 GazdasÃ ¡gi Ã ©s KÃ ¶zlekedÃ ©si MinisztÃ ©rium  Kereskedelmi EngedÃ ©lyezÃ ©si Hivatal Margit krt. 85. H-1024 Budapest MagyarorszÃ ¡g PostafiÃ ³k: 1537 Pf.: 345 Tel. +36-1-336-7300 Article 7 Hungarian National Police Teve u. 4 6. H-1139 Budapest Hungary Tel./Fax +36-1-443-5554 OrszÃ ¡gos RendÃ rfÃ kapitÃ ¡nysÃ ¡g 1139 Budapest, Teve u. 4 6. MagyarorszÃ ¡g Tel./Fax +36-1-443-5554 Article 8 Ministry of Finance JÃ ³zsef nÃ ¡dor tÃ ©r. 2 4. H-1051 Budapest Hungary Postbox: 1369 Pf.: 481 Tel. +36-1-318-2066, +36-1-327-2100 Fax +36-1-318-2570, +36-1-327-2749 PÃ ©nzÃ ¼gyminisztÃ ©rium 1051 Budapest, JÃ ³zsef nÃ ¡dor tÃ ©r 2 4. MagyarorszÃ ¡g PostafiÃ ³k: 1369 Pf.: 481 Tel. +36-1-318-2066, +36-1-327-2100 Fax +36-1-318-2570, +36-1-327-2749 MALTA Bord ta' Sorveljanza dwar is-Sanzjonijiet Direttorat ta' l-Affarijiet Multilaterali Ministeru ta' l-Affarijiet Barranin Palazzo Parisio Triq il-Merkanti Valletta CMR 02 Tel. +356 21 24 28 53 Fax +356 21 25 15 20 NETHERLANDS Belastingdienst/Douane Noord Centrale Dienst In- en Uitvoer Engelse Kamp 2 Postbus 30003 9700 RD Groningen Tel. 050-523 2600 Fax 050-523 2183 Ministerie van FinanciÃ «n Directie FinanciÃ «le Markten/Afdeling Integriteit Postbus 20201 NL-2500 EE Den Haag Tel. (31-70) 342 8997 Fax (31-70) 342 7984 AUSTRIA Bundesministerium fÃ ¼r Wirtschaft und Arbeit Abteilung C/2/2 Stubenring 1 A-1010 Wien Tel. (43-1) 711 00 Fax (43-1) 711 00-8386 Ã sterreichische Nationalbank Otto Wagner Platz 3, A-1090 Wien Tel. (01-4042043 1) 404 20-0 Fax (43 1) 404 20-73 99 Bundesministerium fÃ ¼r Inneres Bundeskriminalamt Josef Holaubek Platz 1 A-1090 Wien Tel. (43 1) 313 45-0 Fax (43 1) 313 45-85290 POLAND Ministerstwo Spraw Zagranicznych Departament Prawno  Traktatowy Al. J. CH. Szucha 23 PL-00-580 Warszawa Tel. (48 22) 523 93 48 Fax (48 22) 523 91 29 PORTUGAL MinistÃ ©rio dos NegÃ ³cios Estrangeiros DirecÃ §Ã £o-Geral dos Assuntos Multilaterais Largo do Rilvas P-1350-179 Lisboa Tel. (351) 21 394 60 72 Fax (351) 21 394 60 73 MinistÃ ©rio das FinanÃ §as DirecÃ §Ã £o-Geral dos Assuntos Europeus e RelaÃ §Ã µes Internacionais Avenida Infante D. Henrique, n.o 1, C 2.o P-1100 Lisboa Tel. (351) 21 882 32 40/47 Fax (351) 21 882 32 49 SLOVENIA Bank of Slovenia Slovenska 35 1505 Ljubljana Tel. +386 (1) 471 90 00 Fax +386 (1) 251 55 16 URL: http://www.bsi.si Ministry of Foreign Affairs of the Republic of Slovenia PreÃ ¡ernova 25 1000 Ljubljana Tel. +386 (1) 478 20 00 Fax +386 (1) 478 23 47 URL: http://www.gov.si/mzz SLOVAKIA Ministerstvo hospodÃ ¡rstva SR MierovÃ ¡ 19 827 15 Bratislava 212 Tel. 00421 2 4854 1111 Fax 00421 2 4333 782 Ministerstvo financiÃ ­ SR Ã tefanoviÃ ova 5 P. O. BOX 82 817 82 Bratislava Tel. 00421 2 5958 1111 Fax 00421 2 5249 3048 FINLAND UlkoasiainministeriÃ ¶/Utrikesministeriet PL/PB 176 FIN-00161 Helsinki/Helsingfors Tel. (358) 9 16 05 59 00 Fax (358) 9 16 05 57 07 PuolustusministeriÃ ¶/FÃ ¶rsvarsministeriet EtelÃ ¤inen Makasiinikatu 8 PL/PB 31 FIN-00131 Helsinki/Helsingfors Tel. (358) 9 16 08 81 28 Fax (358) 9 16 08 81 11 SWEDEN Article 4 Inspektionen fÃ ¶r strategiska produkter Box 70252 SE-107 22 Stockholm Tel. (46-8) 406 31 00 Fax (46-8) 20 31 00 Article 7 FÃ ¶rsÃ ¤kringskassan SE-103 51 Stockholm Tel. (46-8) 786 90 00 Fax (46-8) 411 27 89 Article 8 Finansinspektionen Box 6750 SE-113 85 Stockholm Tel. (46-8) 787 80 00 Fax (46-8) 24 13 35 Article 9 Regeringskansliet Utrikesdepartementet RÃ ¤ttssekretariatet fÃ ¶r EU-frÃ ¥gor SE-103 39 Stockholm Tel. (46-8) 405 10 00 Fax (46-8) 723 11 76 UNITED KINGDOM Sanctions Licensing Unit Export Control Organisation Department of Trade and Industry 4 Abbey Orchard Street London SW1P 2HT United Kingdom Tel. (44-207) 215-0594 Fax (44-207) 215-0593 HM Treasury Financial Systems and International Standards 1, Horse Guards Road London SW1A 2HQ United Kingdom Tel. (44-207) 270-5977 Fax (44-207) 270-5430 Bank of England Financial Sanctions Unit Threadneedle Street London EC2R 8AH United Kingdom Tel. (44-207) 601 4607 Fax (44-207) 601 4309 For Gibraltar: Ernest Montado Chief Secretary Government Secretariat No 6 Convent Place Gibraltar Tel. (350) 75707 Fax (350) 5875700 EUROPEAN COMMUNITY Commission of the European Communities Directorate-General for External Relations Directorate A. Crisis Platform and Policy Coordination in CFSP Unit A.2. Crisis management and conflict prevention CHAR 12/108 B-1049 Brussels Tel. (32-2) 299 1176/295 5585 Fax (32-2) 299 08 73 ANNEX III List of persons referred to in Articles 6, 7 and 12 Table Notes: 1. Aliases or variations in spelling are denoted by a.k.a. A. STATE PEACE AND DEVELOPMENT COUNCIL (SPDC) Name (first name, last name, gender; poss. aliases) Identifying information (function/title, date and place of birth (d.o.b. & p.o.b), passport/id number, spouse or son/daughter of ¦) A1a Senior General Than Shwe Chairman, d.o.b. 2.2.1933 A1b Kyaing Kyaing Wife of Senior General Than Shwe A1c Thandar Shwe Daughter of Senior General Than Shwe A1d Khin Pyone Shwe Daughter of Senior General Than Shwe A1e Aye Aye Thit Shwe Daughter of Senior General Than Shwe A1f Tun Naing Shwe a.k.a. Tun Tun Naing Son of Senior General Than Shwe A1g Khin Thanda Wife of Tun Naing Shwe A1h Kyaing San Shwe Son of Senior General Than Shwe A1i Dr Khin Win Sein Wife of Kyaing San Shwe A1j Thant Zaw Shwe a.k.a. Maung Maung Son of Senior General Than Shwe A1k Dewar Shwe Daughter of Senior General Than Shwe A1l Kyi Kyi Shwe Daughter of Senior General Than Shwe A2a Vice-Senior General Maung Aye Vice-Chairman, d.o.b. 25.12.1937 A2b Mya Mya San Wife of Vice-Senior General Maung Aye A2c Nandar Aye Daughter of Vice-Senior General Maung Aye, spouse of Major Pye Aung (D17d) A3a General Thura Shwe Mann Chief of Staff, Coordinator of Special Operations (Army, Navy and Air) d.o.b. 11.7.1947 A3b Khin Lay Thet Wife of General Thura Shwe Mann d.o.b. 19.6.1947 A3c Aung Thet Mann Son of General Thura Shwe Mann, Ayeya Shwe War Company d.o.b. 19.6.1977 ppt no  CM102233 A3d Toe Naing Mann Son of Shwe Mann d.o.b. 29.6.1978 A3e Zay Zin Latt Wife of Toe Naing Mann; daughter of Khin Shwe (ref J5a) d.o.b. 24.3.1981 A4a Gen Soe Win Prime Minister since 19.10.2004, born 1946 A4b Than Than Nwe Wife of -Gen Soe Win A5a Lt-Gen Thein Sein Secretary 1 (since 19.10.2004) & Adjutant General A5b Khin Khin Win Wife of Lt-Gen Thein Sein A6a Lt-Gen (Thiha Thura) Tin Aung Myint Oo (Thiha Thura is a title) Quartermaster-General A6b Khin Saw Hnin Wife of Lt-Gen Thiha Thura Tin Aung Myint Oo A7a Lt-Gen Kyaw Win Chief of Bureau of Special Operations 2 (Kayah State) A7b San San Yee a.k.a. San San Yi Wife of Lt-Gen Kyaw Win A7c Nyi Nyi Aung Son of Lt-Gen Kyaw Win A7d San Thida Win Wife of Nyi Nyi Aung A7e Min Nay Kyaw Win Son of Lt-Gen Kyaw Win A7f Dr Phone Myint Htun Son of Lt-Gen Kyaw Win A7g San Sabai Win Wife of Dr Phone Myint Htun A8a Lt-Gen Tin Aye Chief of Military Ordnance, Head of UMEH A8b Kyi Kyi Ohn Wife of Lt-Gen Tin Aye A8c Zaw Min Aye Son of Lt-Gen Tin Aye A9a Lt-Gen Ye Myint Chief of Bureau of Special Operations 1 (Kachin, Chin, Sagaing, Magwe, Mandalay) A9b Tin Lin Myint Wife of Lt-Gen Ye Myint, d.o.b. 25.1.1947 A9c Theingi Ye Myint Daughter of Lt-Gen Ye Myint A9d Aung Zaw Ye Myint Son of Lt-Gen Ye Myint, Yetagun Construction Co A9e Kay Khaing Ye Myint Daughter of Lt-Gen Ye Myint A10a Lt-Gen Aung Htwe Chief of Armed Forces Training A10b Khin Hnin Wai Wife of Lt-Gen Aung Htwe A11a Lt-Gen Khin Maung Than Chief of Bureau of Special Operations 3 (Pegu, Rangoon, Irrawaddy, Arakan) A11b Marlar Tint Wife of Lt-Gen Khin Maung Than A12a Lt-Gen Maung Bo Chief of Bureau of Special Operations 4 (Karen, Mon, Tenasserim) A12b Khin Lay Myint Wife of Lt-Gen Maung Bo A12c Kyaw Swa Myint Son of Lt-Gen Maung Bo. Businessman A13a Lt-Gen Myint Swe Chief of Military Affairs Security A13b Khin Thet Htay Wife of Lt-Gen Myint Swe B. REGIONAL COMMANDERS Name Identifying information (inc. command) B1a Brig-Gen Hla Htay Win Rangoon B1b Mar Mar Wai Wife Brig-Gen Hla Htay Win B2a Maj-Gen Ye Myint Eastern (Shan State (South)) B2b Myat Ngwe Wife of Maj-Gen Ye Myint B3a Maj-Gen Thar Aye a.k.a. Tha Aye North Western (Sagaing Division) B3b Wai Wai Khaing a.k.a. Wei Wei Khaing Wife of Maj-Gen Thar Aye B4a Maj-Gen Maung Maung Swe Coastal (Tanintharyi Division) B4b Tin Tin Nwe Wife of Maj-Gen Maung Maung Swe B4c Ei Thet Thet Swe Daughter of Maj-Gen Maung Maung Swe B4d Kaung Kyaw Swe Son of Maj-Gen Maung Maung Swe B5a Maj-Gen Myint Hlaing North Eastern (Shan State(North)) B5b Khin Thant Sin Wife of Maj-Gen Myint Hlaing B5c Hnin Nandar Hlaing Daughter of Maj-Gen Myint Hlaing B5d Cadet Thant Sin Hlaing Son of Maj-Gen Myint Hlaing B6a Maj-Gen Khin Zaw Central (Mandalay Division) B6b Khin Pyone Win Wife of Maj-Gen Khin Zaw B6c Kyi Tha Khin Zaw Son of Maj-Gen Khin Zaw B6d Su Khin Zaw Daughter of Maj-Gen Khin Zaw B7a Maj-Gen Khin Maung Myint Western (Rakhine State) B7b Win Win Nu Wife of Maj-Gen Khin Maung Myint B8a Maj-Gen Thura Myint Aung South Western (Irrawaddy Division) B8b Than Than Nwe Wife of Maj-Gen Thura Myint Aung B9a Maj-Gen Ohn Myint North (Kachin State) B9b Nu Nu Swe Wife of Maj-Gen Ohn Myint B10a Maj-Gen Ko Ko South (Pegu Division) B10b Sao Nwan Khun Sum Wife of Maj-Gen Ko Ko B11a Maj-Gen Soe Naing South Eastern (Mon State) B11b Tin Tin Latt Wife of Maj-Gen Soe Naing B11c Wut Yi Oo Daughter of Maj-Gen Soe Naing B11d Captain Htun Zaw Win Husband of Wut Yi Oo (B11c) B11e Yin Thu Aye Daughter of Maj-Gen Soe Naing B11f Yi Phone Zaw Son of Maj-Gen Soe Naing B12a Maj-Gen Min Aung Hlaing Triangle (Shan State (East)) C. DEPUTY REGIONAL COMMANDERS Name Identifying information (inc. command) C1a Brig-Gen Wai Lwin Yangon C1b Swe Swe Oo Wife of Brig-Gen Wai Lwin C1c Wai Phyo Son of Brig-Gen Wai Lwin C1d Lwin Yamin Daughter of Brig-Gen Wai Lwin C2a Brig-Gen Nay Win Central C2b Nan Aye Mya Wife of Brig-Gen Nay Win C3a Brig-Gen Tin Maung Ohn North-Western C4a Brig-Gen San Tun Northern C4b Tin Sein Wife of Brig-Gen San Tun C5a Brig-Gen Hla Myint North-Eastern C5b Su Su Hlaing Wife of Brig-Gen Hla Myint C6 Brig-Gen Wai Lin Triangle C7a Brig-Gen Win Myint Eastern C8a Col Zaw Min South-Eastern C9a Brig-Gen Hone Ngaing/Hon Ngai Coastal C10a Brig-Gen Thura Maung Ni Southern C10b Nan Myint Sein Wife of Brig-Gen Thura Maung Ni C11a Brig-Gen Tint Swe South-Western C11b Khin Thaung Wife of Brig-Gen Tint Swe C11c Ye Min a.k.a. Ye Kyaw Swar Swe Son of Brig-Gen Tint Swe C11d Su Mon Swe Wife of Ye Min C12a Brig Gen Tin Hlaing Western D. MINISTERS Name Identifying information (inc. Ministry) D3a Maj-Gen Htay Oo Agriculture and Irrigation since 18.9.2004 (previously Cooperatives since 25.8.2003) D3b Ni Ni Win Wife of Maj-Gen Htay Oo D3c Thein Zaw Nyo Cadet. son of Maj-Gen Htay Oo D4a Brig-Gen Tin Naing Thein Commerce (since 18.9.2004), Previously Dep. Minister of Forestry D4b Aye Aye Wife of Brig-Gen Tin Naing Thein D5a Maj-Gen Saw Tun Construction d.o.b. 8.5.1935 D5b Myint Myint Ko Wife of Maj-Gen Saw Tun d.o.b. 11.1.1945 D5c Me Me Tun Daughter of Maj-Gen Saw Tun d.o.b. 26.10.1967 Passport 415194 D5d Maung Maung Lwin Husband of Me Me Tun d.o.b. 2.1.1969 D6a Col Zaw Min Cooperatives since 18.9.2004, previously Chairman Magwe PDC D6b Khin Mi Mi Wife of Col Zaw Min D7a Maj-Gen Kyi Aung Culture D7b Khin Khin Lay Wife of Maj-Gen Kyi Aung D8a Dr. Chan Nyein Education. Previously E29a Deputy Minister of Science & Technology D8b Sandar Aung Wife of Dr. Chan Nyein (prev E29b) D9a Maj-Gen Tin Htut Electric Power D9b Tin Tin Nyunt Wife of Maj-Gen Tin Htut D10a Brig-Gen Lun Thi Energy D10b Khin Mar Aye Wife of Brig-Gen Lun Thi D10c Mya Sein Aye Daughter of Brig-Gen Lun Thi D10d Zin Maung Lun Son of Brig-Gen Lun Thi D10e Zar Chi Ko Wife of Zin Maung Lun D11a Maj-Gen Hla Tun Finance & Revenue D11b Khin Than Win Wife of Maj-Gen Hla Tun D12a Nyan Win Foreign Affairs since 18.9.2004, formerly Deputy Chief of Armed Forces Training, d.o.b. 22.1.1953 D12b Myint Myint Soe Wife of Nyan Win D13a Brig-Gen Thein Aung Forestry D13b Khin Htay Myint Wife of Brig-Gen Thein Aung D14a Prof. Dr. Kyaw Myint Health D14b Nilar Thaw Wife of Prof. Dr. Kyaw Myint D15a Maj-Gen Maung Oo Home Affairs D15b Nyunt Nyunt Oo Wife of Maj-Gen Maung Oo D16a Maj-Gen Sein Htwa Ministry of Immigration & Population, as well as Ministry of Social Welfare, Relief & Resettlement D16b Khin Aye Wife of Maj-Gen Sein Htwa D17a Aung Thaung Industry 1 D17b Khin Khin Yi Wife of Aung Thaung D17c Major Moe Aung Son of Aung Thaung D17d Dr Aye Khaing Nyunt Wife of Major Moe Aung D17e Nay Aung Son of Aung Thaung, businessman, Managing Director, Aung Yee Phyoe Co. Ltd D17f Khin Moe Nyunt Wife of Nay Aung D17g Captain Pyi Aung a.k.a. Pye Aung Son of Aung Thaung (married to A2c) D17h Khin Ngu Yi Phyo Daughter of Aung Thaung D17i Dr Thu Nanda Aung Daughter of Aung Thaung D17j Aye Myat Po Aung Daughter of Aung Thaung D18a Maj-Gen Saw Lwin Industry 2 D18b Moe Moe Myint Wife of Maj-Gen Saw Lwin D19a Brig-Gen Kyaw Hsan Information D19b Kyi Kyi Win Wife of Brig-Gen Kyaw Hsan D20a Brig-Gen Maung Maung Thein Livestock & Fisheries D20b Myint Myint Aye Wife of Brig-Gen Maung Maung Thein D20c Min Thein Son of Brig-Gen Maung Maung Thein D21a Brig-Gen Ohn Myint Mines D21b San San Wife of Brig-Gen Ohn Myint D21c Thet Naing Oo Son of Brig-Gen Ohn Myint D21d Min Thet Oo Son of Brig-Gen Ohn Myint D22a Soe Tha National Planning & Economic Development D22b Kyu Kyu Win Wife of Soe Tha D22c Kyaw Myat Soe Son of Soe Tha D22d Wei Wei Lay Wife of Kyaw Myat Soe D23a Col Thein Nyunt Progress of Border Areas & National Races & Development Affairs, possibly Mayor of Naypyidaw (Pyinmana) D23b Kyin Khaing Wife of Col Thein Nyunt D24a Maj-Gen Aung Min Rail Transportation D24b Wai Wai Thar a.k.a. Wai Wai Tha Wife of Maj-Gen Aung Min D25a Brig-Gen Thura Myint Maung Religious Affairs D25b Aung Kyaw Soe Son of Brig-Gen Thura Myint Maung D25c Su Su Sandi Wife of Aung Kyaw Soe D25d Zin Myint Maung Daughter of Brig-Gen Thura Myint Maung D26a Thaung Science & Technology Concurrently Labour (since 5.11.2004) D26b May Kyi Sein Wife of Thaung D27a Brig-Gen Thura Aye Myint Sports D27b Aye Aye Wife of Brig-Gen Thura Aye Myint D27c Nay Linn Son of Brig-Gen Thura Aye Myint D28a Brig-Gen Thein Zaw Minister of Telecommunications, Post & Telegraphs and Minister of Hotels & Tourism D28b Mu Mu Win Wife of Brig-Gen Thein Zaw D29a Maj-Gen Thein Swe Transport, since 18.9.2004 (previously PM's Office since 25.8.2003) D29b Mya Theingi Wife of Maj-Gen Thein Swe E. DEPUTY MINISTERS Name Identifying information (inc. Ministry) E1a Ohn Myint Agriculture & Irrigation E1b Thet War Wife of Ohn Myint E2a Brig-Gen Aung Tun Commerce E3a Brig-Gen Myint Thein Construction E3b Mya Than Wife of Brig-Gen Myint Thein E4a Brig-Gen Soe Win Maung Culture E4b Myint Myint Wai a.k.a. Khin Myint Wai Wife of Brig-Gen Soe Win Maung E5a Brig-Gen Khin Maung Win Defence E7a Myo Nyunt Education E7b Marlar Thein Wife of Myo Nyunt E8a Brig-Gen Aung Myo Min Education E8b Thazin Nwe Wife of Brig-Gen Aung Myo Min E9a Myo Myint Electric Power E9b Tin Tin Myint Wife of Myo Myint E10a Brig-Gen Than Htay Energy (since 25.8.2003) E10b Soe Wut Yi Wife of Brig-Gen Than Htay E11a Col Hla Thein Swe Finance & Revenue E11b Thida Win Wife of Col Hla Thein Swe E12a Kyaw Thu Foreign Affairs, d.o.b. 15.8.1949 E12b Lei Lei Kyi Wife of Kyaw Thu E13a Maung Myint Foreign Affairs since 18.9.04 E13b Dr Khin Mya Win Wife of Maung Myint E14a Prof. Dr. Mya Oo Health, d.o.b. 25.1.1940 E14b Tin Tin Mya Wife of Prof. Dr. Mya Oo E14c Dr. Tun Tun Oo Son of Prof. Dr. Mya Oo, d.o.b. 26.7.1965 E14d Dr. Mya Thuzar Daughter of Prof. Dr. Mya Oo, d.o.b. 23.9.1971 E14e Mya Thidar Daughter of Prof. Dr. Mya Oo, d.o.b. 10.6.1973 E14f Mya Nandar Daughter of Prof. Dr. Mya Oo, d.o.b. 29.5.1976 E15a Brig-Gen Phone Swe Home Affairs (since 25.8.2003) E15b San San Wai Wife of Brig-Gen Phone Swe E16a Brig-Gen Aye Myint Kyu Hotels & Tourism E16b Khin Swe Myint Wife of Brig-Gen Aye Myint Kyu E17a Maung Aung Immigration & Population E17b Hmwe Hmwe Wife of Maung Aung E18a Brig-Gen Thein Tun Industry 1 E19a Lt-Col Khin Maung Kyaw Industry 2 E19b Mi Mi Wai Wife of Lt-Col Khin Maung Kyaw E20a Brig-Gen Aung Thein Information E20b Tin Tin Nwe Wife of Brig-Gen Aung Thein E21a Thein Sein Information, USDA CEC member E21b Khin Khin Wai Wife of Thein Sein E21c Thein Aung Thaw Son of Thein Sein E21d Su Su Cho Wife of Thein Aung Thaw E22a Brig-Gen Win Sein Labour E22b Wai Wai Linn Wife of Brig-Gen Win Sein E23a Myint Thein Mines E23b Khin May San Wife of Myint Thein E24a Col Tin Ngwe Progress of Border Areas & National Races & Development Affairs E24b Khin Mya Chit Wife of Col Tin Ngwe E25a Brig-Gen Than Tun Progress of Border Areas & National Races & Development Affairs E25b May Than Tun Daughter of Brig-Gen Than Tun, d.o.b. 25.6.1970 E25c Ye Htun Myat Wife of May Than Tun E26a Thura Thaung Lwin (Thura is a title), Rail Transportation E26b Dr Yi Yi Htwe Wife of Thura Thaung Lwin E27a Brig-Gen Thura Aung Ko (Thura is a title), Religious Affairs, USDA CEC member E27b Myint Myint Yee a.k.a. Yi Yi Myint Wife of Brig-Gen Thura Aung Ko E28a Kyaw Soe Science and Technology E29a Col Thurein Zaw National Planning and Economic Development E30a Brig-Gen Kyaw Myint Social Welfare, Relief & Resettlement E30b Khin Nwe Nwe Wife of Brig-Gen Kyaw Myint E31a Pe Than Both Min. of Transport and Min. of Rail Transportation E31b Cho Cho Tun Wife of Pe Than E32a Col Nyan Tun Aung Transport F. OTHER TOURISM RELATED APPOINTMENTS Name Identifying information (inc. post held) F1a Capt. (Retd.) Htay Aung Director General at Hotels & Tourism Directorate (Managing Director, Myanmar Hotels and Tourism Services until August 2004) F2 Tin Maung Shwe Deputy Director General, Hotels and Tourism Directorate F3 Soe Thein Managing Director, Myanma Hotels and Tourism Services since October 2004 (previously General Manager) F4 Khin Maung Soe General Manager F5 Tint Swe General Manager F6 Lt-Col Yan Naing General Manager, Ministry of Hotels & Tourism F7 Nyunt Nyunt Than Director for Tourism Promotion, Ministry of Hotels & Tourism G. SENIOR MILITARY OFFICERS (Brigadier-General and above) Name Identifying information (inc. function) G1a Maj-Gen Hla Shwe Deputy Adjutant General G3a Maj-Gen Soe Maung Judge Advocate General G4a Brig-Gen Thein Htaik a.k.a. Hteik Inspector General G5a Maj-Gen Saw Hla Provost Marshal G6a Maj-Gen Khin Maung Tun Vice Quarter Master General G7a Maj-Gen Lun Maung Auditor General G8a Maj-Gen Nay Win Military Assistant to the SPDC Chairman G9a Maj-Gen Hsan Hsint Military Appointments General; d.o.b. 1951 G9b Khin Ma Lay Wife of Maj-Gen Hsan Hsint G9c Okkar San Sint Son of Maj-Gen Hsan Hsint G10a Maj-Gen Hla Aung Thein Camp Commandant, Rangoon G10b Amy Khaing Wife of Hla Aung Thein G11a Maj-Gen Win Myint Deputy Chief of Armed Forces Training G12a Maj-Gen Aung Kyi Deputy Chief of Armed Forces Training G12b Thet Thet Swe Wife of Maj-Gen Aung Kyi G13a Maj-Gen Moe Hein Commandant, National Defence College G14a Maj-Gen Khin Aung Myint Director of Public Relations & Psychological Warfare, Board Member UMEHL G15a Maj-Gen Thein Tun Director of Signals; member of National Convention Convening Management Committee G16a Maj-Gen Than Htay Director of Supply & Transport G17a Maj-Gen Khin Maung Tint Director of Security Printing Works G18a Maj-Gen Sein Lin Director, MOD (Precise job not known. Formerly Director Ordnance G19a Maj-Gen Kyi Win Director of Artillery & Armour, Board member UMEHL G20a Maj-Gen Tin Tun Director Military Engineers G21a Maj-Gen Aung Thein Director Resettlement G22a Maj-Gen Aye Myint MOD G23a Brig-Gen Myo Myint Commandant Defence Services Records Office G24a Brig-Gen Than Maung Deputy Commandant of National Defence College G25a Brig-Gen Win Myint Rector DSTA G26a Brig-Gen Than Sein Commandant, Defence Services Hospital, Mingaladon, d.o.b. 1.2.1946, Bago G26b Rosy Mya Than Wife of Brig-Gen Than Sein G27a Brig-Gen Win Than Director of Procurement and Managing Director Union of Myanmar Economic Holdings (prev.Maj-Gen Win Hlaing, K1a) G28a Brig-Gen Than Maung Director of Peoples' Militia & Frontier Forces G29a Brig-Gen Khin Naing Win Director Defense Industries G30a Brig-Gen Zaw Win Commandant of Bahtoo Station (Shan State) and Principle of Combat Training School of Defence Services (Army) Navy G31a Vice-Admiral Soe Thein Commander-in-Chief (Navy) G31b Khin Aye Kyin Wife of Vice Admiral Soe Thein G31c Yimon Aye Daughter of Vice Admiral Soe Thein, d.o.b. 12.7.1980 G31d Aye Chan Son of Vice Admiral Soe Thein, d.o.b. 23.9.1973 G31e Thida Aye Daughter of Vice Admiral Soe Thein, d.o.b. 23.3.1979 G32a Commodore Nyan Tun Chief of Staff (Navy), Board member UMEHL G32b Khin Aye Myint Wife of Nyan Tun Airforce G33a Lt-Gen Myat Hein Commander-in-Chief (Air) G33b Htwe Htwe Nyunt Wife of Lt-Gen Myat Hein G34a Brig-Gen Ye Chit Pe Staff of Commander in Chief Air, Mingaladon G35a Brig-Gen Khin Maung Tin Commandant of Shande Air Training School, Meiktila G36a Brig-Gen Zin Yaw Chief of Staff (Air), Member of UMEHL Board Light Infantry Divisions (LID) (those of Brig-Gen rank) G39a Brig-Gen Tin Tun Aung 33 LID, Sagaing G41a Brig-Gen Thet Oo 55 LID, Kalaw/Aungban G42a Brig-Gen Khin Zaw Oo 66 LID, Pyay/Inma G43a Brig-Gen Win Myint 77 LID, Bago G44a Brig-Gen Aung Than Htut 88 LID, Magwe G45a Brig-Gen Tin Oo Lwin 99 LID, Meiktila Other Brigadier-Generals G47a Brig-Gen Htein Win Taikkyi Station G48a Brig-Gen Khin Maung Aye Meiktila Station Commander G49a Brig-Gen Khin Maung Aye Regional Operations Command-Kale, Sagaing Division G50a Brig-Gen Khin Zaw Win Khamaukgyi Station G51a Brig-Gen Kyaw Aung Southern MR, Toungoo Station Commander G52a Brig-Gen Kyaw Aung Military Operations Command-8, Dawei/Tavoy Station G53a Brig-Gen Kyaw Oo Lwin Regional Operations Command-Tanai G54a N/K Successor to Brig-Gen Kyaw Thu Phugyi Station G55a Brig-Gen Maung Maung Shein Kawkareik G56a Brig-Gen Myint Hein Military Operations Command-3, Mogaung Station, G57a Brig-Gen Mya Win Military Operations Command-10, Kyigone Station G58a Brig-Gen Mya Win Kalaw G59a Brig-Gen Myo Lwin Military Operations Command-7, Pekon Station G60a Brig-Gen Myint Soe Military Operations Command-5, Taungup Station G61a Brig-Gen Myint Aye Military Operations Command-9, Kyauktaw Station G62a Brig-Gen Nyunt Hlaing Military Operations Command-17, Mong Pan Station G63a Brig-Gen Ohn Myint Mon State USDA CEC member G64a Brig-Gen Soe Nwe Military Operations Command-21 Bhamo Station G65a Brig-Gen Soe Oo Military Operations Command-16, Hsenwi Station G66a Brig-Gen Than Tun Kyaukpadaung Station G67a Brig-Gen Than Win Regional Operations Command-Laukkai G68a Brig-Gen Than Tun Aung Regional Operations Command-Sittwe G69a Brig-Gen Thaung Aye Mongnaung Station G70a Brig-Gen Thaung Htaik Aungban station G71a Brig-Gen Thein Hteik Military Operations Command-13, Bokpyin Station G72a Brig-Gen Thura Myint Thein Namhsan Tactical Operations Command G73a Brig-Gen Win Aung Mong Hsat G74a Brig-Gen Myo Tint Officer on Special Duty Ministry of Transport G75a Brig-Gen Thura Sein Thaung Officer on Special Duty Ministry for Social Welfare G76a Brig-Gen Phone Zaw Han Mayor of Mandalay since Feb 2005, formerly commander of Kyaukme G77a Brig-Gen Hla Min Pegu West Division PDC chairman G78a Brig-Gen Win Myint Pyinmana Station H. MILITARY OFFICERS RUNNING PRISONS AND POLICE Name Identifying information (inc. function) H1a Maj-Gen Khin Yi DG Myanmar Police Force H1b Khin May Soe Wife of Maj-Gen Khin Yi H2a Zaw Win Director General of the Prisons Dept. (Ministry of Home Affairs) since August 2004, previously Deputy DG Myanmar Police Force, and former Brig-Gen. Former military H3a Aung Saw Win Director General, Bureau of Special Investigation I. UNION SOLIDARITY AND DEVELOPMENT ASSOCIATION (USDA) (senior USDA office-holders who have not been included elsewhere) Name Identifying information (inc. function) I1a Brig-Gen Aung Thein Lin Mayor & Chairman of the Yangon City Development Committee (Secretary) I1b Khin San Nwe Wife of Brig-Gen Aung Thein Lin I1b Thidar Myo Daughter of Brig-Gen Aung Thein Lin I2a Col Maung Par Vice Mayor of YCDC (CEC Member) I2b Khin Nyunt Myaing Wife of Col Maung Par I2c Naing Win Par Son of Col Maung Par J. PERSONS WHO BENEFIT FROM GOVERNMENT ECONOMIC POLICIES Name Identifying information (inc. company) J1a Tay Za Managing Director, Htoo Trading Co; d.o.b. 18.7.1964; Passport 306869 ID card MYGN 006415. Father U Myint Swe (6.11.1924) Mother Daw Ohn (12.8.1934) J1b Thidar Zaw Wife of Tay Za; d.o.b. 24.2.1964, ID card KMYT 006865 Passport 275107. Parents Zaw Nyunt (dec'd), Htoo (dec'd) J1c Pye Phyo Tay Za Son of Tay Za (J1a), d.o.b. 29.1.1987 J2a Thiha Brother of Tay Za (J1a), d.o.b. 24.6.1960 Director Htoo Trading. Distributor of London cigarettes (Myawadi Trading) J3a Aung Ko Win a.k.a. Saya Kyaung Kanbawza Bank J3b Nan Than Htwe Wife of Aung Ko Win J4a Tun Myint Naing a.k.a. Steven Law Asia World Co. J4b (Ng) Seng Hong Wife of Tun Myint Naing J5a Khin Shwe Zaykabar Co; d.o.b. 21.1.1952. See also A3e J5b San San Kywe Wife of Khin Shwe J5c Zay Thiha Son of Khin Shwe, d.o.b. 1.1.1977 J6a Htay Myint Yuzana Co., d.o.b. 6.2.1955 J6b Aye Aye Maw Wife of Htay Myint, d.o.b. 17.11.1957 J7a Kyaw Win Shwe Thanlwin Trading Co. J7b Nan Mauk Loung Sai a.k.a. Nang Mauk Lao Hsai Wife of Kyaw Win J8a Ko Lay Minister at the PM's Office until Feb 2004, Mayor of Rangoon until August 2003 J8b Khin Khin Wife of Ko Lay J8c San Min Son of Ko Lay J8d Than Han Son of Ko Lay J8e Khin Thida Daughter of Ko Lay J9a Aung Phone Former Minister for Forestry; d.o.b. 20.11.1939 Retd July 03 J9b Khin Sitt Aye Wife of Aung Phone, d.o.b. 14.9.1943 J9c Sitt Thwe Aung a.k.a. Sit Thway Aung Son of Aung Phone, d.o.b. 10.7.1977 J9d Thin Zar Tun Wife of Sitt Thwe Aung, d.o.b. 14.4.1978 J9e Sitt Thaing Aung a.k.a. Sit Taing Aung Son of Aung Phone, d.o.b. 13.11.1971 J10a Maj-Gen (Retd) Nyunt Tin Former Minister of Agriculture & Irrigation Retd September 2004 J10b Khin Myo Oo Wife of Maj-Gen (Retd) Nyunt Tin J10c Kyaw Myo Nyunt Son of Maj-Gen (Retd) Nyunt Tin J10d Thu Thu Ei Han Daughter of Maj-Gen (Retd)Nyunt Tin J11a Khin Maung Thein Former Minister for Finance & Revenue Retd 1.2.2003 J11b Su Su Thein Wife of Khin Maung Thein J11c Daywar Thein Son of Khin Maung Thein, d.o.b. 25.12.1960 J11d Thawdar Thein Daughter of Khin Maung Thein, d.o.b. 6.3.1958 J11e Maung Maung Thein Son of Khin Maung Thein, d.o.b. 23.10.1963 J11f Khin Yadana Thein Daughter of Khin Maung Thein, d.o.b. 6.5.1968 J11g Marlar Thein Daughter of Khin Maung Thein, d.o.b. 25.2.1965 J11h Hnwe Thida Thein Daughter of Khin Maung Thein, d.o.b. 28.7.1966 K. MILITARY OWNED ENTERPRISES Name Identifying information (inc. company) K1a Maj-Gen (Retd) Win Hlaing Formerly MD, Union of Myanmar Economic Holdings, Myawaddy Bank K1b Ma Ngeh Daughter of Maj-Gen (Retd) Win Hlaing K1c Zaw Win Naing Managing Director of Kambawza Bank. Husband of Ma Ngeh (K1b), and nephew of Aung Ko Win (J3a) K1d Win Htway Hlaing Son of Maj-Gen (Retd) Win Hlaing, representative for KESCO company K2 Col Ye Htut Myanmar Economic Corporation K3 Col Myint Aung MD at Myawaddy Trading Co. K4 Col Myo Myint MD Bandoola Transportation Co. K5 Col (Retd) Thant Zin MD at Myanmar Land and Development K6 Lt-Col (Retd) Maung Maung Aye UMEHL, Chairman Myanmar Breweries K7 Col Aung San MD at Hsinmin Cement Plant Construction Project ANNEX IV List of Burmese State owned enterprises referred to in Articles 9 and 12 Name Address Name of Director I. UNION OF MYANMAR ECONOMIC HOLDING LTD. UNION OF MYANMAR ECONOMIC HOLDING LTD 189/191 MAHABANDOOLA ROAD CORNER OF 50th STREET YANGON MAJ-GEN WIN HLAING, MANAGING DIRECTOR A. MANUFACTURING 1. MYANMAR RUBY ENTERPRISE 24/26, 2nd FL, SULE PAGODA ROAD, YANGON (MIDWAY BANK BUILDING) 2. MYANMAR IMPERIAL JADE CO. LTD 24/26, 2nd FL, SULE PAGODA ROAD, YANGON (MIDWAY BANK BUILDING) 3. MYANMAR RUBBER WOOD CO. LTD. 4. MYANMAR PINEAPPLE JUICE PRODUCTION 5. MYAWADDY CLEAN DRINKING WATER SERVICE 4/A, No. 3 MAIN ROAD, MINGALARDON TSP YANGON 6. SIN MIN (KING ELEPHANTS) CEMENT FACTORY (KYAUKSE) 189/191 MAHABANDOOLA ROAD, CORNER OF 50th STREET YANGON COL MAUNG MAUNG AYE, MANAGING DIRECTOR 7. TAILORING SHOP SERVICE 8. NGWE PIN LE (SILVER SEA) LIVESTOCK BREEDING AND FISHERY CO. 1093, SHWE TAUNG GYAR ST. INDUSTRIAL ZONE II, WARD 63, SOUTH DAGON TSP, YANGON 9. GRANITE TILE FACTORY (KYAIKTO) 189/191 MAHABANDOOLA ROAD, CORNER OF 50th STREET YANGON 10. SOAP FACTORY (PAUNG) 189/191 MAHABANDOOLA ROAD, CORNER OF 50th STREET YANGON B. TRADING 1. MYAWADDY TRADING LTD 189/191 MAHABANDOOLA ROAD, CORNER OF 50th STREET YANGON COL MYINT AUNG MANAGING DIRECTOR C. SERVICES 1. MYAWADDY BANK LTD 24-26 SULE PAGODA ROAD, YANGON BRIG-GEN WIN HLAING AND U TUN KYI, MANAGING DIRECTORS 2. BANDOOLA TRANSPORTATION CO. LTD. 399, THIRI MINGALAR ROAD, INSEIN TSP. YANGON AND/OR PARAMI ROAD, SOUTH OKKALAPA, YANGON COL. MYO MYINT, MANAGING DIRECTOR 3. MYAWADDY TRAVEL SERVICES 24-26 SULE PAGODA ROAD, YANGON 4. NAWADAY HOTEL AND TRAVEL SERVICES 335/357, BOGYOKE AUNG SAN ROAD, PABEDAN TSP. YANGON COL. (RETD) MAUNG THAUNG, MANAGING DIRECTOR 5. MYAWADDY AGRICULTURE SERVICES 189/191 MAHABANDOOLA ROAD, CORNER OF 50th STREET, YANGON 6. MYANMAR AR (POWER) CONSTRUCTION SERVICES 189/191 MAHABANDOOLA ROAD, CORNER OF 50th STREET, YANGON JOINT VENTURES A. MANUFACTURING 1. MYANMAR SEGALINTERNATIONAL LTD PYAY ROAD, PYINMABIN INDUSTRIAL ZONE, MINGALARDON TSP YANGON U BE AUNG, MANAGER 2. MYANMAR DAEWOOINTERNATIONAL PYAY ROAD, PYINMABIN INDUSTRIAL ZONE, MINGALARDON TSP YANGON 3. ROTHMAN OF PALL MALLMYANMAR PRIVATE LTD NO. 38, VIRGINIA PARK, NO. 3, TRUNK ROAD, PYINMABIN INDUSTRIAL ZONE, YANGON 4. MYANMAR BREWERY LTD NO 45, NO 3, TRUNK ROAD, PYINMABIN INDUSTRIAL ZONE, MINGALARDON TSP YANGON LT-COL (RETD) MAUNG MAUNG AYE, CHAIRMAN 5. MYANMAR POSCO STEEL CO. LTD. PLOT 22, NO. 3, TRUNK ROAD, PYINMABIN INDUSTRIAL ZONE, MINGALARDON TSP YANGON 6. MYANMAR NOUVEAU STEEL CO. LTD NO. 3, TRUNK ROAD, PYINMABIN INDUSTRIAL ZONE, MINGALARDON TSP YANGON 7. BERGER PAINT MANUFACTORING CO. LTD PLOT NO. 34/A, PYINMABIN INDUSTRIAL ZONE, MINGALARDON TSP YANGON 8. THE FIRST AUTOMOTIVE CO. LTD PLOT NO. 47, PYINMABIN INDUSTRIAL ZONE, MINGALARDON TSP, YANGON U AYE CHO AND/OR LT-COL TUN MYINT, MANAGING DIRECTOR B. SERVICES 1. NATIONAL DEVELOPMENT CORP. 3/A, THAMTHUMAR STREET, 7 MILE, MAYANGONE TSP, YANGON DR. KHIN SHWE, CHAIRMAN 2. HANTHA WADDY GOLF RESORT AND MYODAW (CITY) CLUB LTD NO 1, KONEMYINTTHA STREET, 7 MILE, MAYANGONE TSP, YANGON AND THIRI MINGALAR ROAD, INSEIN TSP, YANGON II. MYANMAR ECONOMIC CORPORATION (MEC) MYANMA ECONOMIC CORPORATION (MEC) SHWEDAGON PAGODA ROAD DAGON TSP, YANGON COL YE HTUT OR BRIG GEN KYAW WIN, MANAGING DIRECTOR 1. INNWA BANK 554-556, MERCHANT STREET, CORNER OF 35th STREET, KYAUKTADA TSP, YANGON U YIN SEIN, GENERAL MANAGER 2. MYAING GALAY (RHINO BRAND) CEMENT FACTORY FACTORIES DEPT. MEC HEAD OFFICE, SHWEDAGON PAGODA ROAD, DAGON TSP, YANGON COL KHIN MAUNG SOE 3. DAGON BREWERY 555/B, NO 4, HIGHWAY ROAD, HLAW GAR WARD, SHWE PYI THAR TSP, YANGON 4. MEC STEEL MILLS (HMAW BI/PYI/YWAMA) FACTORIES DEPT. MEC HEAD OFFICE, SHWEDAGON PAGODA ROAD, DAGON TSP, YANGON COL KHIN MAUNG SOE 5. MEC SUGAR MILL KANT BALU 6. MEC OXYGEN AND GASES FACTORY MINDAMA ROAD, MINGALARDON TSP, YANGON 7. MEC MARBLE MINE PYINMANAR 8. MEC MARBLE TILES FACTORY LOIKAW 9. MEC MYANMAR CABLE WIRE FACTORY NO 48, BAMAW A TWIN WUN ROAD, ZONE (4), HLAING THAR YAR INDUSTRIAL ZONE, YANGON 10. MEC SHIP BREAKING SERVICE THILAWAR, THAN NYIN TSP 11. MEC DISPOSABLE SYRINGE FACTORY FACTORIES DEPT, MEC HEAD OFFICE, SHWEDAGON PAGODA ROAD, DAGON TSP, YANGON 12. GYPSUM MINE THIBAW